DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “short” in claim 13, line 2, is a relative term which renders the claim indefinite.  The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as short may not be the same as what another person considers as short thus the metes and bounds of the limitation cannot be determined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 12-15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Brymerski et al. (DE 102014014296 A1; see previously provided machine translation) in view of Voirol (EP 0149979 A2; see previously provided machine translation).
Regarding claim 8, Brymerski et al. discloses a tension-compression rod comprising:
a fiber plastic hollow structure (2; see Page 3 / Last Paragraph of the machine translation), a force application element (1) with undercut(s) (8; see Figure 1), and an outer sleeve (11),
wherein the fiber plastic hollow structure contacts the undercut(s) of the force application element in a positive-locking manner (see Figure 1), and
wherein the outer sleeve contacts the fiber plastic hollow structure (see Figure 1).
Brymerski et al. does not disclose that the fiber orientation of the fiber plastic hollow structure is present in the axial direction.
Voirol teaches a fiber orientation of a fiber plastic hollow structure (1) that is present in an axial direction (parallel to the axial centerline of 1; Page 2 / Lines 16-17 of the machine translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fiber orientation of the fiber plastic hollow structure of Brymerski et al. to be present in an axial direction, as taught by Voirol, for the purpose of providing a fiber orientation that provides strength in such a way that would aid in preventing the tension-compression rod from breaking when placed in tension or compression.
Regarding claim 9, Brymerski et al. discloses that a tensile load (element 1 and 2 are locked to each other thus having a tensile load) is achieved by the positive locking between the force application element and the fiber plastic hollow structure by means of at least one of the undercut(s).
Regarding claim 10, Brymerski et al. discloses that a compressive load (element 1 and 2 are locked to each other thus having a compressive load) is achieved by the positive locking between the force application element and the fiber plastic hollow structure by means of at least one of the undercut(s).
Regarding claim 12, Brymerski et al. discloses that the fiber plastic hollow structure comprises a thermoplastic matrix material (see Page 3 / Last Paragraph of the machine translation).
Regarding claim 13, Brymerski et al. discloses that the force application element is made of a plastic, a short fiber reinforced plastic, or a metallic material (see Page 3 / Last Paragraph of the machine translation).
Regarding claim 14, Brymerski et al. discloses that the force application element comprises a thread (element 1 has an internal thread formed on 13; see Page 3 of the machine translation).
Regarding claim 15, Brymerski et al. discloses that the outer sleeve comprises a fiber-reinforced plastic (a short fiber reinforced thermoplastic; see Page 3 / Last Paragraph of the machine translation), wherein the plastic of the outer sleeve is selected from the group consisting of: a thermoset matrix material and a thermoplastic matrix material.
Claims 11 and 17, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Brymerski et al. (DE 102014014296 A1; see previously provided machine translation) in view of Voirol (EP 0149979 A2; see previously provided machine translation) as applied to claim 8 above, and further in view of Kozaki et al. (US 2011/0192528 A1).
Regarding claim 11, Brymerski et al. in view of Voirol discloses all of the claim limitations, see above, but does not disclose that a compressive load is achieved by the fiber plastic hollow structure braced against a shoulder of the force application element.
Kozaki et al. teaches a fiber plastic hollow structure (3-5) that is braced against a shoulder (flange on the left end of 6 in Figure 3e) of a force application element (6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fiber plastic hollow structure of Brymerski et al. in view of Voirol to be braced against a shoulder of the force application element, as taught Kozaki et al., for the purpose of aiding in preventing the outer sleeve from moving in the axial direction. Furthermore, a compressive load would be achieved when the fiber plastic hollow structure is braced against a shoulder of the force application element since the fiber plastic hollow structure would be abutted directly against the shoulder.
Regarding claim 17, Brymerski et al. in view of Voirol discloses all of the claim limitations, see above, but does not disclose that the outer sleeve is a fiber plastic composite wrap made of at least one laminate layer.
Kozaki et al. teaches an outer sleeve (3-5) that is a fiber plastic composite wrap (carbon fiber and a matrix resin) made of at least laminate layer (the layers of 3-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer sleeve of Brymerski et al. in view of Voirol to be a fiber plastic composite wrap made of at least one laminate layer, as taught by Kozaki et al., for the purpose of providing an outer sleeve that is formed from various layers thus allowing the specific strength, rigidity, weight, etc. to be optimized by the user given a certain working environment.
Claims 16 and 19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Brymerski et al. (DE 102014014296 A1; see previously provided machine translation) in view of Voirol (EP 0149979 A2; see previously provided machine translation) as applied to claim 8 above, and further in view of Gurvich (EP 3486503 A1).
Regarding claim 16, Brymerski et al. in view of Voirol discloses all of the claim limitations, see above, but does not disclose that the outer sleeve comprises a metallic material.
Gurvich teaches an outer sleeve (431) that comprises a metallic material (Paragraph 0026 discloses that the outer member may be made of metals, and element 431 is an outer member).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer sleeve of Brymerski et al. in view of Voirol to comprise a metallic material, as taught by Gurvich, for the purpose of providing a material that has good wear properties as well as being suited for areas with tension and compression loads.
Regarding claim 19, Brymerski et al. discloses that the outer sleeve comprises a fiber-reinforced plastic (see Page 3 / Last paragraph of the machine translation), wherein the fiber-reinforced plastic comprises one or more fibers (element 11 is made of short fibers; see Page 3 / Last paragraph of the machine translation).
Brymerski et al. in view of Voirol does not disclose that the one or more fibers are selected from the group consisting of: carbon fibers, glass fibers, and aramid fibers.
Gurvich teaches one or more fibers (carbon; see Paragraph 0026) that are located in a plastic material (polymer matrix composite) that form an outer sleeve (431).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more fibers of Brymerski et al. in view of Voirol to be carbon fibers, as taught by Gurvich, for the purpose of providing a material that has good wear properties as well as being suited for areas with tension and compression loads.
Claim 18, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Brymerski et al. (DE 102014014296 A1; see previously provided machine translation) in view of Voirol (EP 0149979 A2; see previously provided machine translation) as applied to claim 8 above, and further in view of Bond et al. (US 9,056,431 B2).
Regarding claim 18, Brymerski et al. in view of Voirol discloses all of the claim limitations, see above, but does not disclose that the fiber plastic hollow structure comprises one or more fibers selected from the group consisting of: carbon fibers, glass fibers, and aramid fibers.
Bond et al. teaches a fiber plastic hollow structure (14) that is comprised of carbon fibers (Column 4 / Lines 18-39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fiber plastic hollow structure of Brymerski et al. in view of Voirol to be comprised of carbon fibers, as taught by Bond et al., for the purpose of providing a material that is both strong yet lightweight.
Response to Arguments
Applicant's arguments filed September 15, 2022 have been fully considered but they are not persuasive.
The Applicant argued on Page 7 of the Remarks that “a person of ordinary skill in the art would appreciate short fibers as a term of art and as meaning not continuous or long.  By way of example, the specification provides at page 10, “The fibers for the fiber plastic composite hollow structure and/or the fiber-reinforced outer sleeve can be composed of continuous fibers, long fibers, short fibers, or a combination thereof.”  A person of ordinary skill in the art would appreciate at least the contrast of fiber length provided by this exemplary sentence in the specification and not be confused by the term “short.”
The limitation is still indefinite because the metes and bounds of what makes a fiber a short fiber is still unclear.  Is a 5mm fiber a short fiber?  Is a 25mm fiber a short fiber?  Merely stating that there can be long fibers and short fibers does not overcome the issue because it also unclear what size of fiber must be present for a fiber to be viewed as a long fiber.
The Applicant argued on Page 11 of the Remarks that “Preliminarily, Applicant notes that Brymerski uses injection molding. See Brymerski pages 3-4 (excerpt above).  The instant application makes clear in at least the Background (page 2) disadvantages of injection molding that are overcome by the instantly pending claimed invention, e.g., “Disadvantageous here is the use of the injection molding method, which is suitable for large-scale production.  Due to the use of the injection molding method and the requisite molds, manufacturing costs are higher, especially for small lots.”
  While Brymerski discloses that injection molding is not optimal, that does not disqualify the Brymerski reference from being used in a prior art rejection.  The process of making the apparatus does not further define the apparatus itself because the apparatus may be made by any known method of manufacture which achieves the desired operational characteristics.  The apparatus may be made by any known manufacturing method which is suitable to the desired operational characteristics of the part being made.  Further, the patentability of the device does not depend on its method of manufacture.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
The Applicant argued on Page 12 of the Remarks that “Brymerski does not disclose, teach, or suggest the instantly pending claimed invention, e.g., a positive locking connection, but rather, and in direct contradiction to the claimed invention, Brymerski teaches that the hollow structure 2 with wall 9 is connected to the force application element (numericals 1 and 3 with grooves (undercuts) 7) via a form, or molded, fit.” and “Applicant respectfully states that a person of ordinary skill in the art would appreciate that the positive locking of the instantly pending claimed invention would be understood at least from the following disclosure, e.g., “Because the fiber plastic composite hollow structure (2) is deformable during the wrapping, a precise and positive-locking connection is formed in the region of an undercut (6) of the force application element (3) with the fiber plastic composite hollow structure (2).  Here, the undercuts (6) can be formed in the axial or radial direction with respect to the axis of rotation.” Application at page 9 (emphasis added). This is in contrast to the injection molding of Brymerski as there is no positive locking achieved, but rather a molded rod configuration, which does not have positive locking because the shapes are “set” in their form when pressed against, e.g., a mold cavity (numerical 17 of Figure 6 of Brymerski). A form fit as in Brymerski is not present in the claimed invention because use of a mold cavity to create a form fit as in Brymerski would interfere with and thwart the positive-locking of the instantly pending claimed invention.”
This argument is in the same vane as the argument above directed to Brymerski using injection molding.  A positive locking connection is broad enough to encompass the connection between the elements in Brymerski.  The hollow structure (2) of Brymerski is connected to elements 1 and 11 in such a way that the elements mirror the inner and outer surfaces in the same manner as Applicant’s invention thus a positive locking structure is viewed as being a part of Brymerski.  The Applicant is advised to focus on the structural differences between Applicant’s invention and the prior art of record to overcome the current rejections. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656